Citation Nr: 0621659	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for bronchiectasis, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from February 1953 to February 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which increased the veteran's rating for 
bronchiectasis from 10 percent to 30 percent.  The veteran 
filed a notice of disagreement with this decision.  In a June 
2004 rating decision, the RO increased the veteran's rating 
for bronchiectasis to 60 percent.  Since this increase did 
not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).

The Board takes note of the June 2006 appellate brief filed 
by the veteran's representative.  In that brief, the 
representative noted that the RO had recently denied the 
veteran's claim for congestive heart failure but did not 
adjudicate a claim for pulmonary hypertension secondary to 
bronchiectasis.  The representative stated that the claim for 
pulmonary hypertension was reasonably inferred from a private 
physician's opinion of August 2004.  The Board refers this to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has incapacitating episodes of infection of 
four to six weeks total duration per year and near constant 
cough with purulent sputum.

3.  The veteran does not have incapacitating episodes of 
infection of at six weeks or more total duration per year.

4.  The veteran's most recent pulmonary function tests do not 
demonstrate the requisite impairment for a higher disability 
rating. 


CONCLUSION OF LAW

Criteria for the assignment of a rating in excess of 60 
percent for bronchiectasis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West  2002); 38 C.F.R. §§ 4.1-4.16, 4.97, 
Diagnostic Codes 6600 and 6601 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in August 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit any medical treatment 
records.  Although this information did not specifically 
inform the veteran to submit any additional information in 
support of his claim, the letter informed the veteran of the 
type of information that would support his claim and to 
submit such evidence.  The Board, therefore, concludes that 
the requirement regarding notice set forth in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), has been satisfied.

Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his underlying claim is solely for 
an increased rating and he has been given specific notice 
with respect to those elements required to substantiate an 
increased rating.  The veteran cannot be prejudiced by the 
lack of notice as to the additional elements as the claim is 
denied.  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with notice regarding 
the elements of an increased rating claim until the August 
2003 letter, after the June 2001 rating decision.  

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Also, a supplemental statement of 
the case was issued subsequent to the most recent notice 
regarding this claim, making all notices pre-decisional as 
per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran appealed his rating for bronchiectasis, asserting 
that the condition had worsened.  As noted, although the RO 
increased the veteran's rating from 30 percent to 60 percent 
while this appeal was pending, the veteran has not given any 
indication that he is satisfied with the current rating and 
the Board will assume that the veteran seeks a higher rating.  
The veteran asserted that his breathing was shallow and that 
he fatigued quickly with physical activity.  He complained of 
constant cough productive of purulent sputum, and noted that 
he was regularly on antibiotics.  The veteran also alleged 
that he had incapacitating episodes for eleven or more weeks 
out of the last twelve month period.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  Where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The veteran's disability is currently rated under Diagnostic 
Code 6601, located in 38 C.F.R. § 4.97.  Diagnostic Code 6601 
provides for a 10 percent rating when there is intermittent 
productive cough with acute infection requiring a course of 
antibiotics at least twice a year.  A 30 percent rating is 
warranted when the veteran has incapacitating episodes of 
infection of two to four weeks total duration per year, or 
where the veteran has daily productive cough with sputum that 
is at times purulent or blood-tinged and that requires 
prolonged antibiotic usage more than twice a year.  A higher 
rating of 60 is warranted when the veteran has incapacitating 
episodes of infection of four to six weeks total duration per 
year, or where the veteran has near constant cough with 
purulent sputum associated with anoxia, weight loss, and 
frank hemoptysis and requiring antibiotic usage almost 
continuously.  The veteran will receive a 100 percent rating 
when he has incapacitating episodes of infection of a least 
six weeks total duration per year.

Diagnostic Code 6601 indicates that this disability can also 
be rated according to pulmonary impairment, as set out in 
Diagnostic Code 6600, also located in 38 C.F.R. § 4.97.  
Diagnostic Code 6601 rates the disability primarily according 
to pulmonary function tests (PFTs).  The Diagnostic Code 
provides for a 60 percent rating when the veteran has forced 
expiratory volume in one second (FEV-1) of 40 to 55 percent 
predicted; there is a ratio of forced expiratory volume in 
one second to forced vital capacity (FEV-1/FVC) of 40 to 55 
percent; there is diffusion capacity of the lung for carbon 
monoxide (DLCO (SB)) by the single breath method of 40 to 55 
percent predicted; or, there is maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent rating is warranted when the veteran's PFTs' indicate 
a FEV-1 of less than 40 percent of predicted value, there is 
a FEV-1/FVC ratio of less than 40 percent; or there is a 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation).  A 100 
percent rating is also warranted when there is cor pulmonale 
(right heart failure);  right ventricular hypertrophy (shown 
by Echo or cardiac catheterization); there are episode(s) of 
acute respiratory failure; or the veteran's disability 
requires outpatient oxygen therapy.  

Ratings under Diagnostic Codes 6600 and 6601 should not be 
combined with each other.  A single rating will be assigned 
under the diagnostic code which reflects the predominant 
disability with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.96(a).

The veteran's records include extensive documentation of his 
treatment for bronchiectasis.  The veteran's is primarily 
cared for by physicians from a private clinic.  These records 
indicate that the veteran regularly has wheezing and coughing 
productive of purulent sputum.  His treatment records also 
show that the veteran experiences mild weight gain and loss.  
In addition, the veteran has hypogammaglobulinemia, which is 
treated.  

In August 2001, a private physician from the clinic wrote a 
letter summarizing the veteran's disability.  He noted that 
the veteran gets pulmonary infections almost every month, 
requiring antibiotics almost every month.  He also noted that 
the veteran has mucus production of approximately a quarter 
to half a cup every day.  The private physician noted that 
the infections are incapacitating, and that the veteran is 
able to do very little, if any, activities while experiencing 
the lung infections.

The veteran had PFTs performed by the private clinic in June 
2000 and October 2000.  The results from the June 2000 
testing show the veteran had a FEV-1 of 66 percent predicted 
and a FEV-1/FVC of 96 percent.  The October 2000 PFT show 
similar results.  The Board notes that the two PFT tests do 
not indicate that other tests included in the schedular 
criteria were performed.  

The veteran underwent a VA examination in December 2000.  The 
examiner's report commented on the veteran's history of 
symptoms associated with bronchiectasis and the veteran's PFT 
results.  The examiner diagnosed bronchiectasis and chronic 
obstructive lung disease, but did not make further specific 
findings which would indicate that the veteran's disability 
warrants a higher rating.

The Board finds that the evidence indicates that the veteran 
experiences incapacitating episodes, has near constant cough 
with purulent sputum and has associated mild weight loss.  In 
addition, the Board finds that the veteran has almost 
continual use of antibiotics.  There is insufficient evidence 
for a finding that the veteran has incapacitating episodes of 
infection of at least six weeks as indicated by evidence of 
bed rest.  Although the veteran alleged that he experienced 
incapacitating episodes of 11 weeks in the last year, this 
assertion is not confirmed by the medical record.  

In addition, although not all testing indicated by the 
schedular criteria located in Diagnostic Code 6600 has been 
performed, there is no evidence which indicates that the 
veteran's disability warrants a 100 percent rating due to 
pulmonary impairment.  The testing performed provided results 
consistent with a rating of 30 percent-a rating lower  than 
the veteran receives under Diagnostic Code 6600.  The Board 
bases its finding that the veteran's disability does not 
warrant a total rating on the absence of evidence in the 
medical records that the veteran has incapacitating episodes 
of at least six weeks and a lack of evidence that the veteran 
has pulmonary impairment warranting a 100 percent rating 
under Diagnostic Code 6600.  

Given evidence as outlined above, criteria for a 100 percent 
rating have not been met.  The Board finds that the 
appropriate rating for assignment is 60 percent and denies 
the veteran a higher rating for bronchiectasis on a schedular 
basis.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards." 

The veteran's symptoms are ones expected from someone 
diagnosed as having bronchiectasis.  There is no evidence of 
hospitalizations due to symptoms of bronchiectasis, and the 
veteran has made no allegations regarding interference with 
employment.  The Board recognizes that the veteran's 
disability decreases the veteran's ability to work.  The loss 
of industrial capacity, however, is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

The Board finds that the evaluations currently assigned 
adequately reflect the clinically established impairments 
experienced by the veteran.  Therefore, the veteran's request 
for a higher rating for his bronchiectasis disability is 
denied on a schedular and extraschedular basis.


ORDER

A rating higher than 60 percent for bronchiectasis is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


